Title: I. Report on the Power of the President in Nominating Officers for Vermont, 19 February 1791
From: Jefferson, Thomas
To: Washington, George


The Secretary of State having recieved from the Commissioners for the State of Vermont a letter proposing these Questions 1. Whether, as that state will not be a distinct member of the union till the 4th. day of March next, the President can, before that day,  nominate officers for it? and 2. if he cannot, whether he can nominate them after the recess of the Senate? makes thereon to the President of the U. S. the following Report.
He is of opinion the President cannot, before the 4th. of March, make nominations which will be good in law: because, till that day, it will not be a separate and integral member of the U. S. and it is only to integral members of the union that his right of nomination is given by the Constitution.
But that nomination may be made on the 4th. of March, and, if the Senate will meet on that day, may be reported to them for their approbation. It is true that the two or three new members will be absent, unless they chuse to come on for this purpose, but as the occasion of consulting an imperfect Senate will not be produced by any act of the President’s, and as it is in the power of the new Senators to render the body perfect, by coming on if they chuse it, this difficulty appears smaller, than that of making original nominations without the concurrence of the Senate. This therefore is what the Secretary of State thinks best to be done.

Th: JeffersonFeb. 19. 1791.

